DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The disclosure in directed to”, etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “The disclosure is directed to”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hale et al. US 5,961,573.
	With respect to claims 1, 9 and 17, Hale et al. US 5,961,573 disclose:
	(5) The management of a field using precision farming techniques requires the gathering and processing of data relating to site-specific characteristics of the field. Generally, site-specific input data is analyzed in real-time or off-line to generate a prescription map including desired application or control rates of a farming input. A control system reads data from the prescription map and generates a control signal which is applied to a variable-rate controller for applying a farming input to the field at a rate that varies as a function of the location. Variable-rate controllers may be mounted on agricultural vehicles with attached variable-rate applicators, and may be used to control application rates for applying seed, fertilizer, insecticide, herbicide or other inputs. The effect of the inputs may be analyzed by gathering site-specific yield and moisture content data and correlating this data with the farming inputs, thereby allowing a user to optimize the amounts and combinations of farming inputs applied to the field.

(7) Spatially-variable characteristic data may also be acquired during normal field operations using appropriate sensors supported by a combine, tractor or other vehicle. A variety of characteristics may be sensed including soil properties (e.g., organic matter, fertility, nutrients, moisture content, compaction, topography or altitude), crop properties (e.g., height, moisture content or yield), and farming inputs applied to the field (e.g., fertilizers, herbicides, insecticides, seeds, cultural practices or tillage parameters and techniques used). Other spatially-variable characteristics may be manually sensed as a field is traversed (e.g., insect or weed infestation or landmarks). As these examples show, characteristics which correlate to a specific location include data related to local conditions of the field, farming inputs applied to the field, and crops harvested from the field.

(12) One embodiment of the present invention provides a system for controlling the height of an agricultural tool coupled to an agricultural vehicle. The tool is moveable by a positioning assembly configured to raise and lower the tool in response to height control signals. The system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which are representative of the location of the tool, a memory circuit including geo-referenced attribute data representative of at least one attribute located in association with at least one agricultural field, and a control circuit coupled to the location signal generation circuit, the memory circuit and the positioning assembly. The control circuit is configured to compare the location signals to the geo-referenced attribute data and to generate the height control signals to change the height of the tool based upon the relationship between the location of the tool and the location of the at least one attribute.

(14) Another embodiment of the present invention provides a system for controlling the height of an agricultural tool. The system includes an agricultural vehicle, a positioning assembly supported by the vehicle and configured to raise and lower the tool in response to height control signals, a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which are representative of the location of the tool, a memory circuit including geo-referenced attribute data representative of at least one attribute located in association with at least one agricultural field, and a control circuit coupled to the location signal generation circuit, the memory circuit and the positioning assembly. The control circuit is configured to compare the location signals to the geo-referenced attribute data and to generate the height control signals to change the height of the tool based upon the relationship between the location of the tool and the location of the at least one attribute.

FIG. 2 is a block diagram of the office or portable computer shown in FIG. 1 which can be used to process site-specific farming data;
(4) Farming system 100 also includes a workstation or personal computer 112 which may be located in the farm office or may be portable. A medium of communication is used to transfer site-specific data between core system 102 and computer 112. Preferably, core system 102 and computer 112 each include a read/write interface (not shown) for a removable memory card 114 which can be transported between core system 102 and computer 112. Memory cards 114 may be Type II PCMCIA cards made by Centennial Technologies, Inc. However, other mediums of communication (e.g., floppy or hard disk, RF, infrared, RS-232/485 links, etc.) may be used. Memory card 114 is used to transfer site-specific characteristic data from core system 102 to computer 112, and to transfer prescription maps from computer 112 to core system 102.
(5) Core system 102 includes a digital data processing unit (DPU) 116 which communicates with the vehicle operator through a user interface 118 via links 120 (e.g., an RS-232/485 interface; a standard keyboard interface). DPU 116 includes a processor (e.g., a 486DX or Pentium.RTM. microprocessor) and various types of memory which may include non-volatile memory (PROM, EEPROM or FLASH) and volatile memory (RAM). The processor executes a program stored in the non-volatile memory and the volatile memory (RAM) may include a battery back-up circuit. Alternatively, DPU 116 may be implemented using dedicated, specific purpose equipment or hard-wired logic circuitry. User interface 118 includes a graphical user interface (GUI) 122 providing cursor control (e.g., a mouse, joystick or four-way switch with up, down, right and left positions), assignable switches 124 (e.g., push buttons) configurable by the processor, a keyboard 125, and a voice-communication interface 126.
(9) When core system 102 is mounted on a tractor, DPU 116 communicates with implement system 104 via bus 106. Implement system 104 may include one or more variable-rate controllers 148, variable-rate actuators 149 and application sensors 150. DPU 116 reads application rate data for a particular field location from a prescription map (which may be supplied by computer 112), or reads an input device such as a potentiometer (not shown) used to manually set a desired application rate, and generates commands which are sent to variable-rate controllers 148. The command output rate is a function of the speed of the tractor and the desired application rate. For example, an increased speed will require an increased output rate to maintain a constant desired application rate. In response, controllers 148 generate control signals which are applied to variable-rate actuators 149. Application sensors 150 provide feedback signals representing the actual application rates to enable closed-loop control. Variable-rate application systems include, for example, a variable-rate planter controller from Rawson Control Systems of Iowa and a variable-rate fertilizer spreader from Soil Teq., Inc. of Minnesota. Bus 106 may be an RS-485 bus for a single-channel variable-rate controller, or a J-1939 implement bus for a multiple-channel controller.

(17) Referring to FIG. 2, computer 112 is preferably a programmed personal computer including a processor 200, a memory circuit 202, a color or monochrome display 204, input devices such as a keyboard 206 or a mouse 208, and input/output interfaces such as a memory card interface 210, a hard or floppy disk drive interface 212, and other interfaces 214 (e.g., RF or infrared). An input device such as a joystick, light pen or touch screen may also be used. Alternatively, computer 112 may be implemented using dedicated, specific-purpose equipment or hard-wired logic circuitry. Processor 200 may be an x86 or Pentium.RTM. microprocessor configured to execute a program stored in memory 202 or on a disk read by disk drive interface 212. Preferably, processor 200 reads precision farming data including position information from memory card 114 using memory card interface 210. Data may also be entered using keyboard 206, mouse 208, disk drive interface 212, or another interface 214.
(18) Processor 200 generates display signals which, when applied to display 204, cause visual alpha-numeric and graphical indicia to be displayed. For example, the display signals may cause display 204 to create a visual map 216 of a field as well as icons 218 representing drawing tools in a toolbox. Preferably, display 204 is a color monitor, but it may also be a monochrome monitor capable of displaying different light intensity levels.
(24) DPU 116 and processor 200 use correlated characteristic and location farming data to perform various functions of site-specific farming system 100. For example, DPU 116 or processor 200 use the correlated farming data to generate display signals which cause electronic display 128 or 204, respectively, to plot a map of a field which includes visible indicia of the characteristic data. DPU 116 typically plots the map in real-time as characteristic and location signals are received from the sensing circuits (e.g., flow sensor 152, moisture sensor 154, application sensors 150) and location signal generation circuit 138, respectively. However, DPU 116 may also plot a map off-line based upon farming data previously stored in memory. For example, if a harvest operation was stopped in mid-field on a previous day, DPU 116 may generate a yield map based on the previous day's yield data and continue plotting data on the yield map that is collected during the current day's operation. In contrast, processor 200 typically plots the map off-line based upon farming data received from memory card 114.
(26) At the start of the harvest, the combine was located at the upper-right hand corner of map 404. The combine then made a number of passes through the field, turning at the headlands (located at the boundaries of map 404). The current location of the combine is marked by an icon 406, such as an arrow which also indicates the direction of travel. The three columns of blocks indicate that the combine has made three passes through the field. Throughout the harvest, DPU 116 gathers site-specific data sensed by flow sensor 152 and moisture sensor 154 and correlates the sensed data with the locations at which the sensed data was sampled using signals from location signal generation circuit 138. The data may be sampled, for example, at 1 second intervals. The correlated data is stored in memory (e.g., memory card 114) for later analysis by office computer 112. DPU 116 may be configured to not calculate yield data based upon an indication that the combine is not harvesting (e.g., header position is above a threshold position). This indication may also be used to separate passes through the field.

(31) Once geo-referenced digital maps of a field have been stored in memory (e.g., memory card 114) as described above, DPU 116 or processor 200 may read the correlated farming data from the memory and cause a map to be plotted off-line on display 128 or 204, respectively. The map includes representations of the characteristic data. The map is generated in a manner similar to the manner in which DPU 116 generates a map in real-time, except that the real-time position of the vehicle is not shown on the map, and the data may be plotted in any sequence and in any time-frame.
(32) The correlated farming data may also be used to perform functions such as generating prescription maps or variable-rate application signals. For example, if the farming data indicates that areas of a field have varying nutrient concentration levels, processor 200 could generate a fertilizer prescription map which includes relatively high application rates for areas of the field with low nutrient levels and relatively low application rates for areas of the field with high nutrient levels. This prescription map would balance the need to adequately fertilize the field while minimizing the amount of fertilizer applied. The prescription map could be provided to DPU 116 via memory card 114, and DPU 116 could generate commands based upon the map data and apply the commands to variable-rate controllers 148.
(35) Referring to FIG. 6, the boundaries of fields A, B and C are determined and stored in geo-referenced boundary maps 600, 602 and 604, respectively. The maps are stored as separate layers or files in memory card 114 or in another memory. The boundary data for the maps may be determined in several ways. For example, a map-drawing program may be executed on computer 112, and drawing tools 218 used to facilitate the creation of the maps. For another example, a hardcopy map of farm 500 may be digitized and stored in memory, or aerial photographs of the farm may be registered to create digital maps. For another example, an agricultural vehicle equipped with farming system 100 may be driven around farm 500 in a scouting mode of operation while an operator enters visual attributes of the farm (e.g., field boundaries, rocks, lakes, etc.) while the location signals received by location signal generation circuit 138 are correlated with the visual attributes. Maps 600, 602 and 604 include boundary data representative of the boundaries with correlated location data representative of the locations in the respective field at which the boundaries are located.
(37) The operation of site-specific farming system 100 after entering a field depends upon the particular task being performed. For example, a tractor equipped with implement system 104 may start application of a farming input at a variable-rate after identifying the field. Application data may be determined by computer 112 and transferred to DPU 116 in the form of prescription maps stored in memory card 114. For example, referring to FIG. 7, prescription or variable-rate application data for fields A, B and C are stored in geo-referenced maps 700, 702 and 704, respectively. In one embodiment, each field was divided by computer 112 into regions represented by grids on maps 700, 702 and 704. An application rate is determined based upon other site-specific farming data and is stored in association with each region. Maps 700, 702 and 704 include application rate data representative of desired application rates for a number of locations in the respective field correlated with location data representative of the locations at which the desired rate will be applied. As vehicle 516 enters field B, DPU 116 selects variable-rate application map 702 since the vehicle is located within field B. The location signals are used to index the application rates associated with the locations in the field.

(38) Application sensors 150 generate feedback signals representative of the actual amount of the farming input applied. The feedback signals may, for example, indicate the actual number of seeds being planted or the actual amount of fertilizer being applied. DPU 116 may use the feedback signals in the generation of the variable-rate control signals in a closed-loop mode of operation. In addition, DPU 116 may store the feedback signals and correlated location signals in a geo-referenced feedback map associated with the particular field being worked. Thus, DPU 116 can produce geo-referenced digital maps representative of the actual amount of the farming input being applied which correspond to the correct field being worked.
(39) Alternatively, separate boundary maps 600, 602 and 604 are not provided by memory card 114. Since the boundary data is not provided, DPU 116 determines the boundaries of fields A, B and C using the location data stored in geo-referenced application maps 700, 702 and 704. The location data may, for example, be used to calculate boundary data equivalent to the boundary data stored in maps 600, 602 and 604.
(40) Another function which may be performed by site-specific farming system 100 includes sampling of site-specific characteristic data. For example, vehicle 516 may be a combine equipped with a header for harvesting grain. The combine supports flow sensor 152 and moisture content sensor 154. When the combine leaves barn 504, comparisons of the location signals to the boundary data show that the combine is not within the boundaries of any field. However, as the combine enters field B, comparisons of the location signals to boundary map 602 show that the combine has entered field B. DPU 116 stores sensed characteristic data such as yield and moisture content data and correlated location signals in a geo-referenced digital map associated with field B. By comparing the location signals to the boundary data and identifying the field being worked, DPU 116 insures that the sensed data is stored in the correct map. Thus, even if the combine were driven between fields A, B and C and used to harvest grain in each field, the resulting sensed data will be stored in association with the correct field.
(41) The comparison of the location signals to the boundaries of each field, or to boundary information within the geo-referenced application maps, allows DPU 116 to identify the farm and field in which the vehicle is located. Thus, DPU 116 generates variable-rate control signals or stores sensed characteristic data for the particular field being worked without requiring the operator to manually select or identify the field.
With respect to claims 2, 5, 9 and 18, see particularly paragraph (32) supra of Hale et al. US 5,961,573 which is considered to meet the step of “determine the yield potential” and “soil treatment”.
As to claim 4, see paragraph (40) regarding terrain data and geo-spatial data, see the disclosure of “a geo-referenced digital map”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8, 10-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. US 5,961,573 in view of Official Notice.
	Hale et al. US 5,961,573 disclose the planting system as set forth supra. 
As to claim 10, see paragraph (40) above regarding terrain data and geo-spatial data, see the disclosure of “a geo-referenced digital map”.
Claims 3, 6-8, 10-16, 19 and 20 distinguish over Hale et al. US 5,961,573 in requiring a database; an ISOBUS Universal Terminal; a display that is optionally a mobile device; overlaying of maps on the display; the processor determining weighted yield attribute scores, calculate a weighted yield potential, to located population trials, and to adjust weighting via machine learning; attribute data types to be from the group consisting of normalized yield data, terrain data and geo-spatial data; and to compare actualized yield with the determined yield potential; and prescription of a seed variety/hybrid.
The examiner takes Official Notice that the use of these elements (set forth supra) is old and well known in the agriculture art for optimum performance of a planting system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized these elements (set forth supra) in the planting system of Hale et al. US 5,961,573 for the reasoning set forth supra.
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2015/171908 A1 disclose systems, methods and apparatus for soil and seed monitoring.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



October 25, 2022